Citation Nr: 0316755	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-07 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran served on active duty for training from March 
1987 to July 1987 and in February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disability; and granted 
a 10 percent rating for a right knee disability, effective 
May 23, 1999.  In a July 2002 supplemental statement of the 
case, the RO reopened the claim for service connection for a 
low back disability, and denied the claim on the merits.  

Although the RO determined that new and material evidence had 
been submitted and reopened the claim for service connection 
for a low back disability in the July 2002 supplemental 
statement of the case, the new and material evidence 
requirement is a legal issue which the Board has a duty to 
address, regardless of the RO's actions.  Hence, the issue 
has been characterized on the initial page of this decision 
accordingly.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The issue of entitlement to an increased rating for a right 
knee disability will be addressed in the Remand portion of 
this decision.  

The Board notes that in an April 2001 rating decision, the RO 
denied the veteran's claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and he filed a notice of 
disagreement with the determination in May 2001.  
Subsequently, in an August 2001 rating decision, the RO 
granted a total disability rating based on individual 
unemployability.  Hence, this issue has been resolved and is 
not currently before the Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  By an unappealed decision entered in May 1999, the Board 
denied the veteran's original claim for service connection 
for a low back disability.  

3.  Additional evidence received since the May 1999 Board 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for a low back disability.  

4.  The medical evidence fails to show a link between the 
veteran's post service low back complaints and service.  


CONCLUSIONS OF LAW

1.  The May 1999 Board decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2002).  

2.  The additional evidence received subsequent to the May 
1999 Board decision is new and material, and the claim for 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).  

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.309(a) (2002); 38 C.F.R. § 3.307 (as amended by 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2002).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In particular, May 2001 and December 2001 letters, 
informed the veteran of the enactment of the VCAA, and asked 
him to identify any outstanding medical records that could be 
requested on his behalf.  Additionally, in the July 2002 
supplemental statement of the case, the veteran was informed 
that VA would obtain his service medical records, VA records, 
and other pertinent federal records.  VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and made reasonable attempts to 
obtain any private medical evidence that was identified.  His 
service medical records, private treatment records, and VA 
treatment records were associated with the file.  He was 
afforded a VA examination and the required opinion was 
obtained.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  

II.  New and Material Evidence

In general, prior Board decisions are final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for a low 
back disability was denied by the Board in a May 1999 
decision, based on a finding that there was no competent, 
medical evidence showing that the veteran had a low back 
disability as a result of the February 1992 automobile 
accident.  The evidence of record at the time the decision 
was made included service medical records which indicated 
that the veteran had been involved in an automobile accident 
during a period of active duty for training.  He was treated 
for a laceration of the scalp, head trauma, contusions of the 
left hand, cervical spine, and right hand and ankle, a tender 
right knee, a left wrist sprain, low back pain, and 
headaches.  Upon VA examination in October 1997, however, it 
was not shown that the veteran had any residual disability of 
the low back.  The veteran was informed of the Board's May 
1999 decision, but he did not appeal it.  As such, the 
determination is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 3.104.  

In October 1999, the veteran sought to reopen his claim.  The 
additional evidence submitted included a May 2001 statement 
from L.L., D.O. (Dr. L.), which reported that the veteran had 
low back pain with radiculopathy into his lower extremities.  
Dr. L. noted that nerve conduction studies revealed evidence 
of right and left L4-5, S-1 lumbosacral radiculopathy.  A 
July 2001 MRI report which showed that the veteran had mild 
L5-S1 degenerative disc disease with an associated posterior 
annular tear; and L3-4 disc protrusion with possible 
compression of the L3 root.  

The additional evidence associated with the record presently 
shows that the veteran has a current low back disability.  
Given the rationale for the prior decision, the Board 
concludes that the additional evidence, when considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  
Accordingly, new and material evidence has been submitted and 
the claim for service connection for a low back disability is 
reopened.  The merits of the claim will be discussed below.  

III.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  If all the evidence is in 
relative equipoise, the benefit of the doubt should be 
resolved in the veteran's favor, and the claim should be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The record reflects that, while the veteran was traveling to 
a period of active duty for training on February 6, 1992, he 
was involved in an automobile accident.  A report by the 
Mount Clemens General Hospital indicated that the veteran was 
treated there about a half hour after the accident.  He 
complained of a pain and injury to the left scalp.  He was 
wearing a cervical collar and backboard when he arrived via 
ambulance.  The only diagnosis was laceration of the left 
scalp.  

A report by the Park Medical Center dated February 7, 1992, 
indicated diagnoses of head trauma and multiple contusions 
involving the left hand, cervical spine, right hand and 
ankle.  

Reports by various private medical facilities and private 
physicians dated from April 1992 to September 1993 showed 
diagnoses including low back pain.

A service department physical evaluation board report, dated 
in August 1993, reflected a diagnosis of status post February 
1992 motor vehicle accident with multiple injuries, abrasions 
and contusions, and with residual right knee pain.  Other 
diagnoses were low back pain, left wrist pain, and 
depression.  
The veteran was afforded a VA neurological examination in 
July 1994.  He complained of low back problems.  The 
diagnoses included low back syndrome.  

Upon VA orthopedic examination in July 1994, the veteran 
complained of lumbar pain.  Low back pain and lumbar pain 
were diagnosed by history only, and it was stated that no 
pathology had been found regarding the low back or lumbar 
spine.  

The veteran was afforded another VA orthopedic examination in 
October 1997.  He complained of low back pain.  He reported 
that he had injured his back in the 1992 automobile accident.  
Since that time, there had been pain in his back.  He denied 
having any other injury or accident since the 1992 accident.  
Clinical evaluation revealed that the veteran's posture was 
good, and there was no fixed deformity of the lumbar spine.  
The musculature was normal, with good muscle tone and no 
spasm or atrophy.  There was some limitation of motion of the 
lumbar spine.  An X-ray study of the lumbosacral spine was 
normal.  The examiner concluded that the lumbosacral spine 
was normal.  

In a May 2001 statement, a physician reported that the 
veteran was followed for chronic back pain.  

In a May 2001 statement, Dr L. remarked that the veteran had 
low back pain with radiculopathy into his lower extremities.  

A July 2001 MRI report showed that the veteran had mild L5-S1 
degenerative disc disease with an associated posterior 
annular tear; and L3-4 disc protrusion with possible 
compression of the L3 root.  

Upon VA examination in March 2002, the veteran was observed 
to walk slowly with a cane.  He had normal heel-toe gait and 
did not appear to be in any pain.  He did not wear a back 
brace.  His equilibrium was normal and there was normal 
lumbar lordosis.  The pelvis was symmetrical without any 
tilting and coughing did not aggravate any pain.  There was 
no scoliosis or kyphosis.  Muscle tone was good without any 
evidence of spasm; however, he complained of tenderness on 
the left side.  Range of motion of the lumbar spine revealed 
extension to 20 degrees with pain; flexion to 35 degrees with 
pain; right and left lateral flexion to 25 degrees without 
pain; and right and left lateral rotation to 20 degrees 
without pain.  Both lower limbs were equal in length and 
there was no muscle atrophy.  Reflexes were equal on both 
sides.  Straight-leg raising was to 45 degrees with 
complaints of back pain; but Lasegue test was negative.  X-
rays of the lumbosacral spine were normal.  Alignment was 
good and disc spaces were satisfactory without any evidence 
of traumatic pathology.  EMG studies of the lower extremities 
and paraspinal muscles were normal.  The examiner reviewed 
the veteran's claims folder and concluded that it was not 
likely that the veteran's current manifestations of the 
lumbar spine were related to the automobile accident he was 
involved in in February 1992.  

Based on the current record, the Board concludes that the 
evidence is against the claim for service connection for a 
low back disability.  Although it must be acknowledged there 
are records of back pain complaints dating from a point in 
time close to the accident claimed to have caused the 
disability at issue, a physician has specifically opined that 
the veteran's current back disability (first actually 
diagnosed several years after the 1992 accident) was not 
related to this accident.  In view of this, the Board finds a 
basis upon which to establish service connection has not been 
presented and the appeal in this regard is denied.  


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for a low back disability, but 
service connection for a low back disability is denied.  


REMAND

The veteran was afforded a VA orthopedic examination in 
October 1999 to ascertain the severity of his right knee 
disability.  However, since that examination was conducted 
almost four years ago, the Board finds that an additional 
examination would provide a clearer picture of the current 
level of disability associated with his right knee.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  All notification and development 
required by the Veterans Claims 
Assistance Act of 2000 should be 
completed.  In particular, it should be 
ensured that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The veteran should be provided the 
opportunity to identify any outstanding 
treatment records pertaining to his right 
knee disability for the period from 
October 1999 to the present.  Any 
identified records should be obtained and 
associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current severity of his right knee 
disability.  All tests deemed necessary 
by the examiner must be conducted, and 
the clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder with a copy of this Remand should 
be made available to the examiner prior 
to the examination, in order that he or 
she may review pertinent aspects of the 
veteran's service and medical history.  
It is requested that the examination 
report include comments as to (a) the 
veteran's active and passive ranges of 
motion for the right knee; (b) whether 
there is any subluxation or lateral 
instability of the right knee; (c) 
whether the veteran experiences frequent 
episodes of locking, or effusion into the 
right knee joint; and (d) the extent of 
functional impairment the veteran 
exhibits solely due to the pain or 
limitation of motion associated with his 
service-connected right knee, including 
during any flare-ups.  

4.  Upon completion of the above, the 
veteran's claim should be re-adjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



